 Case 19-20148-rlj7 Doc 14 Filed 05/24/19            Entered 05/24/19 11:56:37       Page 1 of 4
Stephen G. Wilcox
State Bar Number 21454300
WILCOX LAW, PLLC
P.O. Box 201849
Arlington, TX 76006
(817) 870-1694 Telephone
(817) 870-1181 Facsimile
swilcox@wilcoxlaw.net
ATTORNEY FOR AMERICREDIT FINANCIAL SERVICES, INC. D/B/A GM FINANCIAL

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION

IN RE:                                           §
                                                 §
RICKEY & RENA PATTON,                            §    CASE NO. 19-20148-RLJ-7
           DEBTORS,                              §
                                                 §
AMERICREDIT FINANCIAL SERVICES,                  §
INC. D/B/A GM FINANCIAL,                         §
            MOVANT,                              §
                                                 §
VS.                                              §
                                                 §
RICKEY & RENA PATTON AND                         §    A Hearing on the Motion for Relief from
Kent Ries, TRUSTEE,                              §    the Automatic Stay set:
             RESPONDENTS.                        §    JUNE 13, 2019 AT 1:30 P.M. (VIDEO)

                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         NOW COMES, Americredit Financial Services, Inc. d/b/a GM Financial ("Americredit"),
Movant herein, complaining of Rickey & Rena Patton ("Debtors") and Kent Ries ("Trustee"),
Respondents herein, and for cause of action would respectfully show the Court as follows:
         1.    This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 1334 and
157 and 11 U.S.C. § 362. This is a core proceeding.
         2.    Americredit is a secured creditor of the above-referenced Debtors by virtue of a
security interest in a 2018 GMC Sierra, Vehicle Identification Number 1GT11TEG6JF168393.
         3.    Debtors list the vehicle as surrender on their Statement of Intent.
         4.    As of May 21, 2019, Debtors herein were indebted to Americredit in the amount of
$64,433.51. The payments on the account are $1,306.74 per month. As of May 21, 2019, the account
was due for the February 27, 2019 payment and all payments due since that time.


                                             Page 1
 Case 19-20148-rlj7 Doc 14 Filed 05/24/19             Entered 05/24/19 11:56:37            Page 2 of 4
        5.      But for the automatic stay, Americredit could and would foreclose its lien on the
collateral in which it holds a security interest.
        6.      Americredit does not have, and neither Debtors nor the Trustee is able to offer,
adequate protection of Americredit's interest in the collateral securing Americredit's debt.
        7.      Debtors and Trustee have no equity in the collateral, and the collateral is not
necessary for an effective reorganization.
        8.      If Debtors elect to retain the collateral, Debtors should be required to either redeem
the collateral or reaffirm the debt, with the redemption or reaffirmation to be completed within ten
(10) days of the date a hearing on this Motion is set, with a termination of the automatic stay if the
Debtors do not comply. 11 U.S.C. § 521(a)(2) provides that Debtors in bankruptcy have three
options regarding the collateral. Debtors can surrender the collateral. If Debtors want to retain the
collateral, the Debtors can either redeem the collateral or reaffirm the debt secured by the collateral.
If Debtors do not perform one of these three options, then the statute provides for termination of the
automatic stay.
        9.    Because the collateral described herein depreciates and may not be insured, any Order
either terminating or conditioning the automatic stay should be effective immediately and there
should be no stay of the Order for fourteen days after the entry of the Order.
        WHEREFORE, PREMISES CONSIDERED, Americredit Financial Services, Inc. d/b/a GM
Financial prays for:
        1.      An Order of this Court granting Americredit relief from the automatic stay imposed
pursuant to 11 U.S.C. § 362;
        2.      An Order of this Court authorizing Americredit to take immediate possession of the
collateral which is the subject of this Motion and foreclose its lien in the collateral;
        3.      An Order of this Court requiring Debtors, if Debtors are going to retain the
collateral, to reaffirm the debt within fourteen days of the date set for a hearing on this Motion or to
redeem the collateral in full within the same time period and providing for a termination of the
automatic stay if the Debtors do not comply;
        4.      In the alternative, an Order of this Court requiring Debtors to provide Americredit
with adequate protection of its interest in the collateral;
        5.        An Order of this Court finding that any Order entered with regard to this Motion
should be effective immediately upon its entry and should not be stayed for fourteen days following
the entry of said Order; and
        6.      For such other and further relief, both general and specific, to which Americredit may
show itself justly entitled.
                                               Page 2
 Case 19-20148-rlj7 Doc 14 Filed 05/24/19          Entered 05/24/19 11:56:37        Page 3 of 4
                                                     Respectfully submitted,
                                                         /s/     Stephen G. Wilcox
                                                     Stephen G. Wilcox
                                                     State Bar Number 21454300
                                                     WILCOX LAW, PLLC
                                                     P.O. Box 201849
                                                     Arlington, TX 76006
                                                     (817) 870-1694 Telephone
                                                     (817) 870-1181 Facsimile
                                                     swilcox@wilcoxlaw.net
                                                     ATTORNEY FOR AMERICREDIT
                                                     FINANCIAL SERVICES, INC. D/B/A GM
                                                     FINANCIAL

               NOTICE REGARDING REQUIRED ANSWER
PURSUANT TO LOCAL BANKRUPTCY RULE 4001-1(b), A RESPONSE IS REQUIRED
TO THIS MOTION, OR THE ALLEGATIONS IN THE MOTION MAY BE DEEMED
ADMITTED, AND AN ORDER GRANTING THE RELIEF SOUGHT MAY BE ENTERED
BY DEFAULT.

ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK OF THE
UNITED STATES BANKRUPTCY COURT AT J. MARVIN JONES FEDERAL BUILDING,
205 SOUTHEAST FIFTH AVE., RM 133, AMARILLO, TEXAS 79101-1559 BEFORE
CLOSE OF BUSINESS ON JUNE 7, 2019, WHICH IS AT LEAST 14 DAYS FROM THE
DATE OF SERVICE HEREOF. A COPY SHALL BE SERVED UPON COUNSEL FOR THE
MOVING PARTY AND ANY TRUSTEE OR EXAMINER APPOINTED IN THE CASE.
ANY RESPONSE SHALL INCLUDE A DETAILED AND COMPREHENSIVE
STATEMENT AS TO HOW THE MOVANT CAN BE “ADEQUATELY PROTECTED” IF
THE STAY IS TO BE CONTINUED.

                             CERTIFICATE OF CONFERENCE

I, the undersigned, hereby certify that prior to the filing of this Motion, I did the following: My
office contacted Debtors’ attorney’s office and was advised there was no opposition to the Motion.

                                                         /s/ Stephen G. Wilcox
                                                     Stephen G. Wilcox

                                CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Motion for Relief from the
Automatic Stay was served by FIRST CLASS MAIL, POSTAGE PREPAID on:

Rickey & Rena Patton
20251 Raintree Lane
Canyon, TX 79015

and by ELECTRONIC FILING on:



                                            Page 3
 Case 19-20148-rlj7 Doc 14 Filed 05/24/19   Entered 05/24/19 11:56:37     Page 4 of 4
Troy Blackwell
703 S. VanBuren
Amarillo, TX 79101

Kent Ries
2700 S. Western St., Suite 300
Amarillo, TX 79109

Office of the U.S. Trustee
1100 Commerce, Room 976
Dallas, TX 75242

on May 24, 2019.
                                                 /s/  Stephen G. Wilcox
                                             Stephen G. Wilcox



9040-00258-483688




                                     Page 4
